DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election without traverse filed September 1, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group II, claims 8-12, drawn to a method of treating a neoplastic astrocytoma in a subject.

2.	The amendment filed September 1, 2022 is acknowledged and has been entered.  Claims 1-7 have been canceled.

3.	Claims 8-12 are pending in the application and are currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 8-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely July 27, 2017.

Specification
5.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a divisional of Application Serial No. 15/661,864, which is a divisional of Application Serial No. 14/737,381.  The prior filed applications have since been abandoned; yet the specification does not properly indicate the statuses of these applications.  
Appropriate correction is required.

6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll-Hypaque™; see, e.g., page 131 (paragraph [0531] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at http://www.uspto.gov/web/menu/search.html.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating neoplastic astrocytoma in a subject, said method comprising administering an antibody that specifically binds to epidermal growth factor receptor (EGFR).
Although the antibody specifically binds to EGFR, the neoplastic astrocytoma that is to be treated need not express the gene encoding EGFR so as to display this protein at the surface of the tumor cells.  
Of course, if the tumor cells do not express the antigen to which the antibody binds it hardly seems reasonable to expect the claimed method to be suitably and effectively used to treat the disease. Yet, the claims are directed to any neoplastic astrocytoma and not necessarily one characterized as expressing the gene encoding the antigen or displaying at the cell surface the antigen to which the antibody binds.  
Then, while the claims are directed to a method of treating any given neoplastic astrocytoma in a human subject, the specification indicates that, at best, the disclosed antibody might only be used to treat a neoplastic astrocytoma that expresses a particular truncated variant of EGFR (i.e., “de2-7 EGFR”), as opposed to a neoplastic astrocytoma expressing “wild-type” EGFR, or in some instances a neoplastic astrocytoma carrying a gene amplification of the gene encoding EGFR.1  This point is further supported by the teachings of Johns et al. (Int. J. Cancer. 2002 Mar 20; 98 (3): 398-408). Johns et al. discloses that monoclonal antibody 806, the antibody from which the claimed antibody is derived, bound to U87MG glioma cells transfected with a gene encoding de2-7 EGFR with high affinity, but did not bind parental cells that express the wild type EGFR; see entire document (e.g., the abstract). Johns et al. also discloses that in the absence of de2-7 EGFR expression, tumor cells may still be recognized by the antibody if the gene encoding EGFR is amplified, though the affinity for the receptor encoded by the amplified allele was some 10-fold lower than the affinity for de2-7 EGFR (see, e.g., page 398 and page 402); however, Johns et al. states that "[as] MAb 806 does not bind wild type receptor in the absence of gene amplification, there would be no uptake in normal tissue, a potential problem associated with EGFR antibodies currently being developed” (page 399).
Accordingly it is submitted that at best the specification only adequately describes with the requisite clarity and particularity to satisfy the written description requirement a method of treating neoplastic astrocytoma in a human subject, wherein said astrocytoma expresses at the cell surface de2-7 EGFR or carries an amplification of the EGFR gene and is immunoreactive. 
Not adequately described with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession as of the filing date of this application is the claimed method insofar as the claims are drawn to a method of treating any astrocytoma, including one that is not characterized as expressing de2-7 EGFR or one in which amplification of the gene encoding EGFR has occurred and which has been determined to be reactive with the antibody to which the claims are directed.
Turning to other issues, although the specification describes an antibody (i.e., MAb 806), which apparently has the functional properties of the antibody to which the claims are directed, the claims are not drawn to this particular antibody.  In fact, since according to claim 8 the antibody does not comprise a heavy chain variable region having the amino acid sequence of SEQ ID NO: 2 and does not comprise a light chain variable region having the amino acid sequence of SEQ ID NO: 4, the antibody that is used in practicing the claimed invention cannot be MAb 806.
However, other than MAb 806 and certain recombinant versions thereof that are discussed below, it appears the specification fails to describe at least a representative number of the different antibodies to which the claims are directed, which are suitably and effectively used to practice the claimed invention to achieve the claimed therapeutic objective. 
	The antibody that is needed to practice the claimed invention is essentially described by its function alone, a description that is generally understood to be insufficient to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph, because it does not reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of an application for a patent that would effectively preclude one from freely treating astrocytoma using an antibody having the requisite functional features, even if that antibody were not known at the time the application was filed.
Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, although the specification clearly contemplates the use of an antibody other than monoclonal antibody 806 (MAb 806), which has a structure that differs from that of monoclonal antibody 806, but which nevertheless shares the antigen binding properties thereof, but in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement; and moreover the mere appearance an indistinct description of such an antibody by the specification does not satisfy that requirement if its disclosure does not allow one skilled in the art to immediately visualize or recognize the identity of that claimed antibody that is purportedly described.  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity a substantial number of members of the claimed genus of antibodies that are suitably used in practicing the claimed invention, which are capable of binding EGFR on tumors overexpressing EGFR due to gene amplification and/or which are capable of binding to an aberrant truncated form of EGFR (i.e., de2-7 EGFR2) that has been found to be expressed by tumors following genetic rearrangement.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention. 
The claimed antibody need not have any particular structure; and moreover it need not have any of the particularly identifying structure features of monoclonal antibody 806, which is described with particularity by this application.  
Thus, there is no correlation between any one particularly identifying structure feature that is shared by at least most members of the claimed genus of antibodies and their common function attributes (e.g., the capability of binding to EGFR on the surface of a tumor cell by recognition of an epitope thereof having the amino acid sequence of SEQ ID NO: 143).  
As a consequence the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the genus of antibodies that are suitably and effectively used to practice the claimed invention to achieve the claimed therapeutic objective.    
Furthermore, because the antibodies to which the claims are directed need not have any particular structure, MAb 806 cannot be regarded as representative of the genus of antibodies, as a whole.
Applicant is reminded that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to bind to EGFR or even a particular epitope thereof, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody to which the claims are directed, which has the requisite functional characteristics, and which is suitably used in practicing the claimed invention to achieve the claimed therapeutic objective; without such an antibody, it is impossible to practice the invention. 
Then, although the skilled artisan could potentially identify antibodies that have the characteristics of the claimed antibody by screening large pluralities of antibodies that bind to EGFR or perhaps to tumor cells known to overexpress EGFR or which express de2-7 EGFR to determine which, if any, have the binding specificity of monoclonal antibody 806 and which are suitably and effectively used to practice the claimed invention to achieve the claimed objective, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of antibodies to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to complete the inventive process by producing, discovering, or identifying such an antibody.    
It is submitted that at best the specification only adequately describes with any of the requisite clarity and particularity necessary to convey Applicant's possession thereof as of the filing date of this application the monoclonal antibody designated Mab 806, which comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4, as well as any recombinant versions thereof, which minimally comprise a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of MAb 806 and a light chain variable region comprising the CDRs of Mab 806 (e.g., a humanized version of Mab 806).
Notably the skilled artisan cannot predict whether any given antibody that binds to EGFR or even to a tumor cell known to express de2-7 EGFR is an antibody having the functional features of the antibody that is used in practicing the claimed invention.
The ability of any given antibody, even one that binds to de2-7 EGFR, but not to an epitope of the “junctional peptide” having the amino acid sequence of SEQ ID NO: 13, to bind to an epitope of EGFR or an isoform or truncated version thereof expressed on the surface of a tumor cell contained within the amino acid sequence of SEQ ID NO: 14, must be determined empirically.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of antibodies, which are capable of binding to an epitope of de2-7 EGFR contained within the amino acid sequence thereof corresponding to SEQ ID NO: 13, but which may have widely varying structures, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Notably the Federal Circuit has recently decided that the description of a fully characterized molecular target of an antibody is sufficient to adequately describe an antibody that binds that target.  See Noelle v. Lederman, 69 USPQ2d 1508 (CA FC 2004).  However, the same court decided that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  
In this instance, the claims are drawn to an antibody having very particular binding characteristics.  So, while EGFR may be a fully characterized antigen, the claims are not drawn to an antibody that must simply bind to this antigen.  
Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this instance the specification describes a single antibody (i.e., monoclonal antibody 806) and chimeric or humanized variants or derivatives thereof comprising variable domains comprising the same complementarity determining regions4, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which do not comprise a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 or a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4, but which nevertheless have the antigen binding properties of monoclonal antibody 806, neither monoclonal antibody 806 nor its chimeric or humanized variants are adequately representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

  In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed invention, so as to achieve the claimed objective or effect.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known antibodies having the properties of the claimed antibody, but rather to such antibodies that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
Therefore, in summary, it is submitted that at best the specification only adequately describes with any of the requisite clarity and particularity necessary to convey Applicant's possession thereof as of the filing date of this application a method of treating astrocytoma in a human subject, wherein said astrocytoma expresses at the cell surface de2-7 EGFR or carries an amplification of the EGFR gene and is immunoreactive, said method comprising administering an effective amount of the monoclonal antibody designated Mab 806, which comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4, as well as any recombinant versions thereof, which minimally comprise a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of MAb 806 and a light chain variable region comprising the CDRs of Mab 806 (e.g., a chimeric or humanized version of Mab 806).

10.	Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice5), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody that has the recited characteristics can be used to effectively treat any given astrocytoma in a human subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody having the requisite functional features, such that it can be used in practicing the claimed invention; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

12.	Claims 8-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2009/0220510-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e). This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131. 
The claims are drawn to a method of treating a astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is an antibody capable of binding EGFR on tumors containing amplifications of the EGFR gene, wherein cells of said tumors contain multiple copies of the EGFR gene, and on tumors that express the truncated version of the EGFR receptor de2-7, wherein said antibody does not bind to the de2-7 EGFR junctional peptide consisting of the amino acid sequence of SEQ ID NO: 13, wherein said antibody binds to an epitope within the sequence of residues 287-302 (SEQ ID NO: 14) of human wild-type EGFR, and wherein said antibody does not comprise a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
As shown in Figures 14B and 15B the monoclonal antibody designated 806 is an antibody having the binding specificity of the claimed antibody, which comprises a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
Accordingly the instant claims are construed as being drawn to a method of treating an astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is not monoclonal antibody 806 but has the functional attributes of monoclonal antibody 806.   
U.S. Patent Application Publication No. 2009/0220510-A1 (Old et al.) teaches variants of monoclonal antibody 806 (e.g., a CDR grafted variant thereof comprising heavy and light chain variable regions comprising the complementarity determining regions (CDRs) of the corresponding heavy and light chain variable regions of monoclonal antibody 806, which are grafted into frameworks differing from those of monoclonal antibody 806); see, e.g., paragraph [0098].  Such an antibody does not comprise a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region having the amino acid sequence set forth in SEQ ID NO: 4.  Old et al. teaches the antibody may be of the IgG1 isotype (see, e.g., paragraph [0194]).  Old et al. teaches the antibody is conjugated to a drug such as a cytotoxic agent; see, e.g., paragraphs [0035]. Old et al. also teaches other antibodies that bind to the same epitope of EGFR to which monoclonal antibody 806 specifically binds; see, e.g., paragraph [0213].  Old et al. teaches engineered variants of monoclonal antibody 806, which comprise either or both a VH domain and a VL domain in which amino acid substitutions have been made, such that the VH domain and/or the VL domain of the variant comprises an amino acid sequence that differs from SEQ ID NO: 2 and SEQ ID NO: 4, respectively; see, e.g., paragraphs [0135] and [0149]. Old et al. teaches the use of variants of monoclonal antibody 806 to treat brain-resident tumors including malignant astrocytomas (e.g., glioblastoma multiforme); see, e.g., claim 36.  Old et al. teaches the antibody is used alone or in combination with other therapeutic agents including temozolomide (see, e.g., paragraph [0213]).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0322937-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2). 
The claims are drawn to a method of treating a neoplastic astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is an antibody capable of binding EGFR on tumors containing amplifications of the EGFR gene, wherein cells of said tumors contain multiple copies of the EGFR gene, and on tumors that express the truncated version of the EGFR receptor de2-7, wherein said antibody does not bind to the de2-7 EGFR junctional peptide consisting of the amino acid sequence of SEQ ID NO: 13, wherein said antibody binds to an epitope within the sequence of residues 287-302 (SEQ ID NO: 14) of human wild-type EGFR, and wherein said antibody does not comprise a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
As shown in Figures 14B and 15B the monoclonal antibody designated 806 is an antibody having the binding specificity of the claimed antibody, which comprises a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
Accordingly the instant claims are construed as being drawn to a method of treating an astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is not monoclonal antibody 806 but has the functional attributes of monoclonal antibody 806.   
U.S. Patent Application Publication No. 2010/0322937-A1 (Johns et al.) teaches antibodies that specifically bind to an epitope of EGFR, which is contained within the region of EGFR or a variant thereof consisting of amino acids 287-302; see, e.g., paragraphs [0022] and [0169]. Johns et al. also teaches variants of monoclonal antibody 806 (e.g., a CDR grafted variant thereof comprising heavy and light chain variable regions comprising the complementarity determining regions (CDRs) of the corresponding heavy and light chain variable regions of monoclonal antibody 806, which are grafted into frameworks differing from those of monoclonal antibody 806); see, e.g., paragraph [0173]. Such an antibody does not comprise a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region having the amino acid sequence set forth in SEQ ID NO: 4.  Johns et al. teaches the antibody is an IgG (see, e.g., paragraph [0254]).  Johns et al. discloses that anti-EGFR antibodies of the IgG1 isotype had at the time already been found to be effective to treat tumors overexpressing EGFR and/or expressing de2-7 EGFR (see, e.g., paragraph [0006]).  Johns et al. teaches the antibody is conjugated to a drug such as a cytotoxic agent; see, e.g., paragraphs [0174].  Johns et al. also teaches other antibodies that bind to the same epitope of EGFR to which monoclonal antibody 806 specifically binds and which differ from monoclonal antibody 806; see, e.g., claim 40.  Johns et al. teaches engineered variants of monoclonal antibody 806, which comprise either or both a VH domain and a VL domain in which amino acid substitutions have been made, such that the VH domain and/or the VL domain of the variant comprises an amino acid sequence that differs from SEQ ID NO: 2 and SEQ ID NO: 4, respectively; see, e.g., paragraphs [0121] and [0133].  Johns et al. teaches an anti-EGFR antibody that binds to a unique epitope thereof in the truncated variant of EGFR (i.e., de2-7 EGFR) has been used to treat brain tumors (see, e.g., paragraph [0009]).  Johns et al. teaches the antibody is used alone or in combination with other therapeutic agents including temozolomide (see, e.g., paragraph [0177]).
Johns et al. does not expressly teach treating astrocytoma, but given the fact that Johns et al. teaches an anti-EGFR antibody has been successfully used to treat brain tumors, if a subject were to be afflicted with an astrocytoma overexpressing EGFR and/or known to express de2-7 EGFR, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention to treat the astrocytoma in the subject.  This is because Johns et al. teaches that an antibody that binds to de2-7 EGFR had at the time of the invention already been found to be effective to treat brain tumors.  This is also because Johns et al. teaches that EGFR gene amplification resulting in overexpression, as well as gene rearrangements, which result in the expression of mutant versions of EGFR, frequently occur in tumors; and one of the most common mutant versions found to be expressed in tumors is de2-7 EGFR (see, e.g., paragraph [0005]).  This is because Johns et al. teaches de2-7 EGFR is found in a large fraction of brain tumors (see, e.g., paragraph [0005]).  Finally this is because Johns et al. teaches, “MAb 806 is a novel EGFR antibody with significant anti-tumor activity that recognizes both the de2-7 EGFR and a subset of the wild type (wt) EGFR when over-expressed, but does not bind the wt EGFR expressed in normal tissues” (paragraph [0250]).  Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to treat an astrocytoma, especially if it comprises tumor cells overexpressing EGFR and/or known to express de2-7 EGFR, using an antibody other than monoclonal antibody 806, which binds to the same epitope of EGFR as does monoclonal antibody 806 or which binds to a similar epitope of EGFR contained within amino acid residues 287-302 thereof.  This is because any antibody that binds to the same epitope or to an epitope contained within this particular region is one that could be expected to have the same antitumor properties as monoclonal antibody 806.
Furthermore, with particular regard to claim 10, although Johns et al. does not expressly teach the antibody is of the IgG1 isotype, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention because Johns et al. discloses that anti-EGFR antibodies of the IgG1 isotype had at the time already been found to be effective to treat tumors overexpressing EGFR and/or expressing de2-7 EGFR.  This is also because it was appreciated by the artisan of ordinarily skill in the art at the time of the invention that for various different reasons the IgG1 isotype is likely the most commonly utilized isotype for therapeutic antibodies6. 

16.	Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johns et al. (Int. J. Cancer. 2002 Mar 20; 98 (3): 398-408).
The claims are drawn to a method of treating an astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is an antibody capable of binding EGFR on tumors containing amplifications of the EGFR gene, wherein cells of said tumors contain multiple copies of the EGFR gene, and on tumors that express the truncated version of the EGFR receptor de2-7, wherein said antibody does not bind to the de2-7 EGFR junctional peptide consisting of the amino acid sequence of SEQ ID NO: 13, wherein said antibody binds to an epitope within the sequence of residues 287-302 (SEQ ID NO: 14) of human wild-type EGFR, and wherein said antibody does not comprise a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
As shown in Figures 14B and 15B the monoclonal antibody designated 806 is an antibody having the binding specificity of the claimed antibody, which comprises a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
Accordingly the instant claims are construed as being drawn to a method of treating an astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is not monoclonal antibody 806 but has the functional attributes of monoclonal antibody 806.   
	Johns et al. teaches a monoclonal antibody that specifically binds to human epidermal growth factor receptor (EGFR); see entire document (e.g., the abstract).  Johns et al. teaches the antibody specifically binds to a variant isoform of human EGFR, i.e., de2‐7 EGFR, which is frequently expressed by brain tumors and most highly by advanced malignant astrocytomas (or more particularly glioblastoma multiforme) (see, e.g., page 398).  Johns et al. teaches the antibody binds to an epitope of EGFR, which is not contained in (distinct) from the junctional peptide of de2-7 EGFR arising from a rearrangement and the deletion of a portion of the wild-type protein (see, e.g., 398).  Johns et al. teaches the antibody does not bind to cells that express human wild-type EGFR, but only to cells transfected with a vector encoding de2-7 EGFR (see, e.g., the abstract).  Johns et al. teaches that due to its unique specificity this antibody should be used to selectively treat tumors expressing de2-7 EGFR (see, e.g., page 407).  Moreover, Johns et al. teaches because the antibody does not bind to wild-type EGFR expressed by normal cells, it could be conjugated to a cytotoxic agent so as to selectively target and destroy tumor cells expressing de2-7 EGFR (see, e.g., page 407).  Johns et al. teaches that the antibody also selectively binds to cells overexpressing EGFR due to gene amplification (see, e.g., page 403).
	While Johns et al. does not expressly teach another antibody that binds to the same epitope of EGFR at the surface of tumor cells overexpressing EGFR (perhaps due to the amplification of the gene encoding the protein) and/or expressing de2-7 EGFR, which has a structure that differs from monoclonal antibody 806 (such that it does not comprise a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 or a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4), it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have selected another antibody that binds to the same epitope of EGFR and/or de2-7 EGFR as that recognized by monoclonal antibody 806, but which has a structure that differs from monoclonal antibody 806, so that it could be used in the same manner as monoclonal antibody 806, as suggested by Johns et al.  This is simply because it would have been immediately appreciated by any one of ordinarily skill in the art at the time of the invention that such an antibody would most likely have the same antitumor properties as monoclonal antibody 8067 and could be used to treat tumors overexpressing EGFR (perhaps due to the amplification of the gene encoding the protein) and/or expressing de2-7 EGFR.    
Johns et al. does not expressly teach treating astrocytoma, but given the fact that Johns et al. teaches an anti-EGFR antibody has been successfully used to treat brain tumors, if a subject were to be afflicted with an astrocytoma overexpressing EGFR and/or known to express de2-7 EGFR, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention to treat the astrocytoma in the subject.  This is because Johns et al. teaches that an antibody that binds to de2-7 EGFR had at the time of the invention already been found to be effective to treat brain tumors.  This is also because Johns et al. teaches that EGFR gene amplification resulting in overexpression, as well as gene rearrangements, which result in the expression of mutant versions of EGFR, frequently occur in tumors; and one of the most common mutant versions found to be expressed in tumors is de2-7 EGFR (see, e.g., paragraph [0005]).  This is because Johns et al. teaches de2-7 EGFR is found in a large fraction of brain tumors (see, e.g., paragraph [0005]).  Finally this is because Johns et al. teaches, “MAb 806 is a novel EGFR antibody with significant anti-tumor activity that recognizes both the de2-7 EGFR and a subset of the wild type (wt) EGFR when over-expressed, but does not bind the wt EGFR expressed in normal tissues” (paragraph [0250]).  Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to treat an astrocytoma, especially if it comprises tumor cells overexpressing EGFR and/or known to express de2-7 EGFR, using an antibody other than monoclonal antibody 806, which binds to the same epitope of EGFR as does monoclonal antibody 806 or which binds to a similar epitope of EGFR contained within amino acid residues 287-302 thereof.  This is because any antibody that binds to the same epitope or to an epitope contained within this particular region is one that could be expected to have the same antitumor properties as monoclonal antibody 806.
Then, with particular regard to claim 10, although Johns et al. does not expressly teach the antibody is of the IgG1 isotype, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention because Johns et al. discloses that anti-EGFR antibodies of the IgG1 isotype had at the time already been found to be effective to treat tumors overexpressing EGFR and/or expressing de2-7 EGFR.  This is also because it was appreciated by the artisan of ordinarily skill in the art at the time of the invention that for various different reasons the IgG1 isotype is likely the most commonly utilized isotype for therapeutic antibodies8. 
 
17.	Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johns et al. (Int. J. Cancer. 2002 Mar 20; 98 (3): 398-408) in view of Baselga et al. (J. Clin. Oncol. 1996; 14: 737-744) and in further view of Heimberger et al. (J. Transl. Med. 2005 Oct 19; 3: 38; pp. 1-6).
The claims are drawn to a method of treating a neoplastic astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is an antibody capable of binding EGFR on tumors containing amplifications of the EGFR gene, wherein cells of said tumors contain multiple copies of the EGFR gene, and on tumors that express the truncated version of the EGFR receptor de2-7, wherein said antibody does not bind to the de2-7 EGFR junctional peptide consisting of the amino acid sequence of SEQ ID NO: 13, wherein said antibody binds to an epitope within the sequence of residues 287-302 (SEQ ID NO: 14) of human wild-type EGFR, and wherein said antibody does not comprise a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
As shown in Figures 14B and 15B the monoclonal antibody designated 806 is an antibody having the binding specificity of the claimed antibody, which comprises a heavy chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region sequence having the amino acid sequence set forth in SEQ ID NO: 4.
Accordingly the instant claims are construed as being drawn to a method of treating an astrocytoma in a human subject, said method comprising administering to the subject a therapeutically effective amount of an antibody, wherein said antibody is not monoclonal antibody 806 but has the functional attributes of monoclonal antibody 806.   
	Johns et al. teaches a monoclonal antibody that specifically binds to human epidermal growth factor receptor (EGFR); see entire document (e.g., the abstract).  Johns et al. teaches the antibody specifically binds to a variant isoform of human EGFR, i.e., de2‐7 EGFR, which is frequently expressed by brain tumors and most highly by advanced malignant astrocytomas (or more particularly glioblastoma multiforme) (see, e.g., page 398).  Johns et al. teaches the antibody binds to an epitope of EGFR, which is not contained in (distinct) from the junctional peptide of de2-7 EGFR arising from a rearrangement and the deletion of a portion of the wild-type protein (see, e.g., 398).  Johns et al. teaches the antibody does not bind to cells that express human wild-type EGFR, but only to cells transfected with a vector encoding de2-7 EGFR (see, e.g., the abstract).  Johns et al. teaches that due to its unique specificity this antibody should be used to selectively treat tumors expressing de2-7 EGFR (see, e.g., page 407).  Moreover, Johns et al. teaches because the antibody does not bind to wild-type EGFR expressed by normal cells, it could be conjugated to a cytotoxic agent so as to selectively target and destroy tumor cells expressing de2-7 EGFR (see, e.g., page 407).  Johns et al. teaches that the antibody also selectively binds to cells overexpressing EGFR due to gene amplification (see, e.g., page 403).
	Johns et al. does not expressly teach another antibody that binds to the same epitope of EGFR at the surface of tumor cells overexpressing EGFR (perhaps due to the amplification of the gene encoding the protein) and/or expressing de2-7 EGFR, which has a structure that differs from monoclonal antibody 806 (such that it does not comprise a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 or a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4), this deficiency is remedied by the teachings of Baselga et al.
Baselga et al. teaches the production and use of a humanized antibody for treatment of cancer in humans; see entire document.
Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a humanized version of monoclonal antibody 806, which would have a structure that differs from monoclonal antibody 806 (i.e., it would not comprise a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 or a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4)9.  This is because such an antibody would be fully expected to bind to the same epitope of EGFR and/or de2-7 EGFR as that recognized by monoclonal antibody 806, so that it could be used in the same manner as monoclonal antibody 806, as suggested by Johns et al.  This is also because, at the time of the invention, humanized antibodies were conventionally (and advantageously) used in clinical settings to treat diseases (e.g., cancer) in humans since humanized antibodies are less immunogenic in humans than their corresponding parental (often murine) antibodies. One of ordinary skill in the art at time of the invention would have been motivated to do so because it would have been understood that such an antibody could be used to treat tumors overexpressing EGFR (perhaps due to the amplification of the gene encoding the protein) and/or expressing de2-7 EGFR while eliminating the risk of eliciting HAMA immune responses in human patients treated using the humanized antibody10.    
Johns et al. does not expressly teach treating astrocytoma.
This deficiency is remedied by the teachings of Heimberger et al.
Heimberger et al. teaches the overexpression of EGFR by malignant astrocytomas (glioblastomas); see entire document (e.g., page 137, Table 5). 
Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention to treat the astrocytoma in the subject.  This is because Heimberger et al. teaches astrocytomas overexpress EGFR and because Johns et al. teaches monoclonal antibody (or an antibody that binds to the same epitope of EGFR as monoclonal antibody 806) binds to EGFR in a cell overexpressing EGFR.  This is because Johns et al. teaches that an antibody that binds to EGFR had at the time of the invention already been found to be effective to treat brain tumors.  This is also because Johns et al. teaches that EGFR gene amplification resulting in overexpression, as well as gene rearrangements, which result in the expression of mutant versions of EGFR, frequently occur in tumors (see, e.g., paragraph [0005]).  
Then, with particular regard to claim 10, although Johns et al. does not expressly teach the antibody is of the IgG1 isotype, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention because Johns et al. discloses that anti-EGFR antibodies of the IgG1 isotype had at the time already been found to be effective to treat tumors overexpressing EGFR and/or expressing de2-7 EGFR.  This is also because it was appreciated by the artisan of ordinarily skill in the art at the time of the invention that for various different reasons the IgG1 isotype is likely the most commonly utilized isotype for therapeutic antibodies11. 

18.	Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johns et al. (Int. J. Cancer. 2002 Mar 20; 98 (3): 398-408) in view of Baselga et al. (J. Clin. Oncol. 1996; 14: 737-744) and in further view of Heimberger et al. (J. Transl. Med. 2005 Oct 19; 3: 38; pp. 1-6), as applied to claims 8-11 above, and further in view of Friedman et al. (Clin. Cancer Res. 2000 Jul; 6 (7): 2585-97).
	Claim 12 is drawn to the method of claim 8, wherein the antibody is administered in combination with temozolomide.
	Friedman et al. teaches the treatment of astrocytomas including glioblastomas using temozolomide; see entire document (e.g., the abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention to treat the astrocytoma in the subject using the antibody suggested by the prior art, as well as temozolomide.  Among other reasons, this is because it was at the time of the invention appreciated that multimodal combinational treatments of tumors are often more successful than treatments using a single modality. 

Conclusion
19.	No claim is allowed.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Application Publication No. 2005/0255555-A1 (Patent No. 7,767,792) teaches variants of anti-human de2-7 EGFR monoclonal antibody 806 (e.g., a humanized version thereof), which are to be used in combination with other therapeutic agents such as temozolomide to treat brain tumors.
	U.S. Patent Application Publication No. 2009/0137782-A1 (Patent No. 7,589,180) teaches variants of anti-human de2-7 EGFR monoclonal antibody 806 (e.g., a humanized version thereof), which are to be used in combination with other therapeutic agents such as temozolomide to treat brain tumors.
	Luwor et al. (Cancer Res. 2001 Jul 15; 61: 5355-5361) teaches monoclonal antibody 806 possesses significant antitumor activity and suggests it be conjugated to a cytotoxic agent.
	Mishima et al. (Cancer Res. 2001 Jul 15; 61: 5349-5354) teaches monoclonal antibody 806 or a humanized version thereof or a conjugate thereof further comprising a cytotoxic agent may be a useful biotherapeutic agent for those aggressive brain tumors that express EGFR (de2-7 EGFR).

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
October 21, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In support of this position it is noted that U.S. Patent Application Publication No. 2016/0046726-A1 discloses that in 13 glioblastoma (high-grade astrocytoma) cases, although the tumor cells were reactive with the antibody, there was no evidence of EGFR amplification; and in one case, although carrying an amplification of the gene encoding EGFR, mAb806 did not bind to the tumor cells (see, e.g., paragraph [0519]). Therefore it is apparent that the presence of amplified EGFR does not alone predict if the tumor cells will be targeted by the antibody. As such, if the tumor is to be treated using the antibody, either the tumor cells must express de2-7 EGFR or they must carry the gene amplification and be reactive with the antibody.
        2 This truncated isoform of EGFR has been variously described using other designations including EGFRvIII.
        
        3 This amino acid sequence apparent corresponds to amino acids 287-302 of the amino acid sequence of wild-type EGFR.
        4 Such antibodies are expected to bind to the same epitope of EGFR as that recognized by monoclonal antibody 806 and are thus expected to cause the same effects upon binding to the protein as monoclonal antibody 806.
        5 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        6 See, e.g., the discussion on the subject in Strome et al. (Oncologist. 2007 Sep; 12 (9): 1084-95) (see entire document).
        7 This is because, at the very least, an antibody that binds to the same epitope as that recognized by monoclonal antibody 806 will selectively target cells expressing de-2-7 EGFR and/or which overexpress EGFR due to gene amplification, while not binding substantially to normal cells expressing EGFR.
        8 See, e.g., the discussion on the subject in Strome et al. (Oncologist. 2007 Sep; 12 (9): 1084-95) (see entire document).
        9 To be clear, a humanized version of mAb806 would comprise heavy and light chain variable domains comprising the complementarity determining regions (CDRs) of mAb806 grafted within human framework regions.  Such a humanized antibody will not comprise a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO: 2 and does not comprise a light chain variable region having the amino acid sequence set forth in SEQ ID NO: 4.
        
        10 HAMA (human anti-mouse antibody) immune responses can be deleterious upon repeated administration of a mouse antibody.
        11 See, e.g., the discussion on the subject in Strome et al. (Oncologist. 2007 Sep; 12 (9): 1084-95) (see entire document).